Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.                                                                    
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Receipt is acknowledged of a 371 of international PCT application.
      Information Disclosure Statement
The information disclosure statement filed 01/08/2021 has been fully considered and is attached hereto.
    Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the Claims.  Therefore, the “wherein: the at least one circuit board includes two circuit boards facing one another” in Claim 11, must be shown or the feature canceled from the Claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 5-6, 9, 11-14 and 17-18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Mann et al (US 2009/0032937). 
	Regarding Claim 1, Mann (In Figs 1-3) discloses a power electronics unit (100), comprising: 
at least one circuit board (106) including at least one electronic component (104), which, in a heat transfer region (regions of 106 directly beneath 104), (¶ 17, II. 11-14), is disposed flat against an electronics side (side of 106 on which 104 is mounted) of the at least one circuit board (106) in a heat-transferring manner (Fig 2), 
a cooling device (150), (¶ 2, 1-5) including at least one impingement jet chamber (174/182) through which a cooling fluid (152), (¶ 17, II. 1-7) is flowable from an inlet (172) to an outlet (186); 
the at least one impingement jet chamber (174/182) heat-transferringly 
connected to the at least one circuit board (106) on a cooling side (side of 106 on which 150 is mounted) disposed opposite the electronics side (side of 106 on which 104 is mounted), such that a power dissipation provided by the at least one electronic component (104) is transferable, in the heat transfer region (regions of 106 directly beneath 104), (¶ 17, II. 11-14), to the cooling fluid (152) in the at least one impingement jet chamber (174/182); 
the cooling device (150) further including at least one nozzle plate (176) having at least one flow nozzle (180), the at least one nozzle plate (176) arranged in and dividing the at least one impingement jet chamber (174/182) into at least one inlet- side inlet chamber (174) and at least one outlet-side outlet chamber (182), the at least one inlet chamber (174) and the at least one outlet chamber (182) fluidically connected to one another via the at least one flow nozzle (180), (Fig 2); and 
wherein the at least one flow nozzle (180) is arranged spaced apart from the heat transfer region (regions of 106 directly beneath 104), (¶ 17, II. 11-14) of the at least one electronic component (104) such that the at least one flow nozzle (180) accelerates and conducts the cooling fluid (152) flowing in through the inlet (172) towards the heat transfer region (regions of 106 directly beneath 104), (¶ 17, II. 11-14) of the at least one electronic component (104), (Fig 2). 
Regarding Claim 2, Mann discloses the limitations of Claim 1, however Mann (In Figs 1-3) further discloses wherein at least one side of the at least one impingement jet chamber (174/182) is delimited towards an outside by the at least one circuit board (106), (Fig 2).  
Regarding Claim 3, Mann discloses the limitations of Claim 1, however Mann (In Figs 1-3) further discloses wherein: the at least one flow nozzle (180) is defined by a nozzle orifice (orifice within 180 forming 184) and a nozzle wall (wall of 180 extending to a position adjacent the underside of 106), (¶ 21, II. 6-8) surrounding the nozzle orifice (orifice within 180 forming 184); and the nozzle wall projects from the at least one nozzle plate (176) into the at least one outlet chamber (182), such that the cooling fluid (152) flowing in through the inlet (172) is conducted towards the heat transfer region (regions of 106 directly beneath 104), (¶ 17, II. 11-14) of the at least one electronic component (104), (¶ 22, II. 1-4), (Fig 2).  
Regarding Claim 5, Mann discloses the limitations of Claim 1, however Mann (In Figs 1-3) further discloses wherein the at least one inlet chamber (174) has a first flow cross section and the at least one outlet chamber (182) has a second flow cross section (Fig 2), and wherein at least one of: the first flow cross section of the at least one inlet chamber (174) decreases in a direction away from the inlet (172) and the second flow cross section of the at least one outlet chamber (182) increases in a direction towards the outlet (186); and the first flow cross section of the at least one inlet chamber (174) and the second flow cross section of the at least one outlet chamber (182) are constant (Fig 2).  
Examiner Note; the flow cross section of 174/182 are constant at any given sliced cross section; the Applicant needs to provide a range to limit what Applicant intends to claim. 
Regarding Claim 6, Mann discloses the limitations of Claim 1, however Mann (In Figs 1-3) further discloses wherein: 5Amendment dated January 8, 2021First Preliminary Amendmentthe at least one inlet chamber (174) is defined by an inflow passage (inflow passage within 174 just between 180 and 178) which fluidically connects the inlet (172) and the at least one flow nozzle (180) with one another (Fig 2), and the at least one inflow passage (inflow passage within 174 just between 180 and 178) is delimited on one side by the at least one nozzle plate (176) and on the other side by at least one cover plate (178) disposed against and coupled to the at least one nozzle plate (176), (Fig 2).  
Regarding Claim 9, Mann discloses the limitations of Claim 6, however Mann (In Figs 1-3) further discloses wherein the at least one inflow passage (inflow passage within 174 just between 180 and 178) is formed in at least one of the at least one nozzle plate (176) and the at least one cover plate (178), (Fig 2).  
Regarding Claim 11, Mann discloses the limitations of Claim 1, however Mann (In Figs 1-3) further discloses wherein: the at least one circuit board (106) includes two circuit boards (106/106) facing one another with the respective cooling side (side of 106 on which 150 is mounted), (Fig 2), and between which the at least one impingement jet chamber (174/182) is arranged; and the at least one nozzle plate (176) includes two nozzle plates (176/176) arranged on one another, the two nozzle plates (176/176) delimiting the at least one inlet chamber (174) towards one another and delimiting, at least in regions, the at least one outlet chamber (186) towards the two circuit boards (106/106), (Fig 2).  
Examiner Not; the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See: St. Regis Paper Co. v. Bernis Co., 193: USPQ 8, see: MPEP 214404   section VI.
Regarding Claim 12, Mann discloses the limitations of Claim 6, however Mann (In Figs 1-3) further discloses wherein the at least one outlet chamber (182) is fluidically connected to the outlet (186) via at least one lateral draining passage (156, illustrated by error as 136), (Fig 1), which, laterally on the at least one circuit board (106) and the at least one nozzle plate (176), is delimited towards an outside via at least one side plate (side plate of 108 holding 176 in place), (Fig 1).
Regarding Claim 13, Mann discloses the limitations of Claim 12, however Mann (In Figs 1-3) further discloses wherein the at least one inlet chamber (174) is connected to the inlet (172) via at least one inlet opening (opening of 172) disposed in the at least one side plate (170), which through the at least one side plate (170) connects the at least one inlet chamber (174) with the inlet (172), (¶ 20, II. 6-10), (Figs 2-3).  
Regarding Claim 14, Mann discloses the limitations of Claim 1, however Mann (In Figs 1-3) further discloses wherein: the at least one flow nozzle (180) includes a plurality of flow nozzles (180) arranged next to one another and which form at least one flow region (flow regions of 176 forming 180) on the at least one nozzle plate (176), (Fig 2), and in that the at least one flow region of the at least one nozzle plate (176) is disposed opposite and spaced apart from the heat transfer region (regions of 106 directly beneath 104), (¶ 17, II. 11-14), (Fig 2).
 Regarding Claim 17, Mann (In Figs 1-3) discloses a power electronics unit (100), comprising: 
at least one circuit board (106) having an electronics side (side of 106 on which 104 is mounted) and a cooling side (side of 106 on which 150 is mounted) disposed opposite one another (Fig 2); 8at least one electronic component (104) disposed, in a heat transfer region (regions of 106 directly beneath 104), (¶ 17, II. 11-14), flat against the electronics side (side of 106 on which 104 is mounted) of the at least one circuit board (106) in a heat-transferring manner (Fig 2); 
a cooling device (150) including at least one impingement jet chamber (174/182) through which a cooling fluid (152) is flowable from an inlet (172) to an outlet (186); 
the at least one impingement jet chamber (174/182) heat-transferringly connected to the cooling side (side of 106 on which 150 is mounted) of the at least one circuit board (106) such that a power dissipation provided by the at least one electronic component (104) is transferable in the heat transfer region (regions of 106 directly beneath 104), (¶ 17, II. 11-14) to the cooling fluid (142) in the at least one impingement jet chamber (174/182), (Fig 2); 
the cooling device (150) further including at least one nozzle plate (176) having at least one flow nozzle (180), the at least one nozzle plate (176) arranged in and dividing the at least one impingement jet chamber (174/182) into at least one inlet-side inlet chamber (174) and at least one outlet-side outlet chamber (182), the at least one inlet chamber (174) and the at least one outlet chamber (182) fluidically connected to one another via the at least one flow nozzle (180), (Fig 2); 
wherein the at least one flow nozzle (182) is defined by a nozzle orifice (orifice within 180 forming 184) and a nozzle wall (wall of 180 extending to a position adjacent the underside of 106), (¶ 21, II. 6-8) surrounding the nozzle orifice (orifice within 180 forming 184); and 
wherein the at least one flow nozzle (180) is arranged spaced apart from the heat transfer region (regions of 106 directly beneath 104), (¶ 17, II. 11-14) of the at least one electronic component (104) such that the at least one flow nozzle (180) accelerates and conducts the cooling fluid (152) flowing in through the inlet (172) towards the heat transfer region (regions of 106 directly beneath 104), (¶ 17, II. 11-14) of the at least one electronic component (104), (Fig 2).  
Regarding Claim 18, Mann discloses the limitations of Claim 17, however Mann (In Figs 1-3) further disclose wherein: a flow cross section of the at least one inlet chamber (174) decreases in a direction away from the inlet (172); and a flow cross section of the at least one outlet chamber (182) increases in a direction towards the outlet (186), (Fig 2).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 4, 15 and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Mann in view of Eisele et al (US 2005/0143000).
Regarding Claim 4, Mann discloses the limitations of Claim 1, however Mann does not disclose wherein: the at least one nozzle plate is arranged in the at least one impingement jet chamber parallel to and spaced apart from the at least one circuit board; and the at least one flow nozzle is directed at the heat transfer region at a jet angle of 30° to 150°.  
	Instead Eisele (In Fig 6) teaches wherein: the at least one nozzle plate (1) is arranged in the at least one impingement jet chamber (12/13) parallel to and spaced apart from the at least one circuit board (43), (¶ 34, II. 7-13); and the at least one flow nozzle (11) is directed at the heat transfer region (region of 43 directly above 9) at a jet angle of 30° to 150° (since 9 directed outwardly by 11 towards 43, then the cooling jets would have to impinge on surface of 43 at normal angle, as is illustrated), (Fig 6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to Mann with Eisele with the nozzle plate being arranged in the impingement jet chamber parallel to and spaced apart from the circuit board and with flow nozzle being directed at the heat transfer region at a jet angle of 30° to 150° to benefit from cooling different shape power components in a safe and simple manufacturing manner, by providing a uniform cooling over the entire cooling surface of the cooling plate (Eisele, ¶ 4, II. 1-7).  
Regarding Claim 15, Mann in view of Eisele discloses the limitations of Claim 4, however Mann as modified does not disclose wherein the jet angle is 80° to 100°.  
	Instead Eisele (In Fig 6) teaches wherein the jet angle is 80° to 100° (since 9 directed outwardly by 11 towards 43, then the cooling jets would have to impinge on surface of 43 at normal angle, as is illustrated), (Fig 6).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to Mann with Eisele with the jet angle being 80° to 100° to benefit from cooling different shape power components in a safe and simple manufacturing manner, by providing a uniform cooling over the entire cooling surface of the cooling plate (Eisele, ¶ 4, II. 1-7).  
Regarding Claim 19, Mann (In Figs 1-3) discloses a power electronics unit (100), comprising: 
at least one circuit board (106) having an electronics side (side of 106 on which 104 is mounted) and a cooling side (side of 106 on which 150 is mounted) disposed opposite one another (Fig 2); 
9at least one electronic component (104) disposed, in a heat transfer region (regions of 106 directly beneath 104), (¶ 17, II. 11-14), flat against the electronics side (side of 106 on which 104 is mounted) of the at least one circuit board (106) in a heat-transferring manner (Fig 2); 
a cooling device (150) including at least one impingement jet chamber (174/182) through which a cooling fluid (152) is flowable from an inlet (172) to an outlet (186); 
the at least one impingement jet chamber (174/182) heat-transferringly connected to the cooling side (side of 106 on which 150 is mounted) of the at least one circuit board (106) such that a power dissipation provided by the at least one electronic component (104) is transferable in the heat transfer region (regions of 106 directly beneath 104), (¶ 17, II. 11-14) to the cooling fluid (152) in the at least one impingement jet chamber (174/182), (Fig 2); 
the cooling device (150) further including at least one nozzle plate (176) having at least one flow nozzle (180), (Fig 2), the at least one nozzle plate (176) arranged in and dividing the at least one impingement jet chamber (174/182) into at least one inlet-side inlet chamber (174) and at least one outlet-side outlet chamber (182), the at least one inlet chamber (174) and the at least one outlet chamber (182) fluidically connected to one another via the at least one flow nozzle (180), (Fig 2); 
wherein the at least one flow nozzle (180) is arranged spaced apart from the heat transfer region (regions of 106 directly beneath 104), (¶ 17, II. 11-14) of the at least one electronic component (104) such that the at least one flow nozzle (180) accelerates and conducts the cooling fluid (152) flowing in through the inlet (172) towards the heat transfer region (regions of 106 directly beneath 104), (¶ 17, II. 11-14) of the at least one electronic component (104), (Fig 2). 
However Mann does not disclose wherein the at least one nozzle plate is arranged in the at least one impingement jet chamber parallel to and spaced apart from the at least one circuit board.
Instead Eisele (In Fig 6) teaches wherein: the at least one nozzle plate (1) is arranged in the at least one impingement jet chamber (12/13) parallel to and spaced apart from the at least one circuit board (43), (¶ 34, II. 7-13).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to Mann with Eisele with the nozzle plate being arranged in the impingement jet chamber parallel to and spaced apart from the circuit board to benefit from cooling different shape power components in a safe and simple manufacturing manner, by providing a uniform cooling over the entire cooling surface of the cooling plate (Eisele, ¶ 4, II. 1-7).
Regarding Claim 20, Mann in view of Eisele discloses the limitations of Claim 19, however Mann (In Figs 1-3) further disclose wherein a flow cross section of the at least one inlet chamber (174) and a flow cross section of the at least one outlet chamber (182) are constant (Fig. 2).
Examiner Note; the flow cross section of 174/182 are constant at any given sliced cross section; the Applicant needs to provide a range to limit what Applicant intends to claim. 
Allowable Subject Matter
 	Claims 7-8, 10 and 16 are objected to as being dependent upon a rejected base Claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base Claim and any intervening Claims.
The following is an examiner’s statement of reasons for allowance:
With respect to Claims 7-8, 10 and 16, the allowability resides in the overall structure of the device as recited in dependent Claims 7 and 10 and at least in part because Claims 7 and 10 recite, “the at least one draining passage is fluidically connected to the at least one outlet chamber via an outlet opening disposed in the at least one nozzle plate, which through the at least one nozzle plate fluidically connects the at least one draining passage with the at least one outlet chamber”. 
The aforementioned limitation in combination with all remaining limitations of Claims 7 and 10 are believed to render said Claims 7 and 10 and all Claims dependent therefrom (Claims 8 and 16) patentable over the art of record. 
The closest art of record is believed to be that of Mann et al (US 2009/0032937 – hereafter “Mann”).
While Mann Figs 1-3 teach many of limitations independent Claim 1 as per rejection of Claim 1 above, neither Mann, nor any other art of record, either alone or in combination, teach or suggest above-mentioned limitations of Claims 7 and 10.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Power Electronics Substrate for Direct Substrate Cooling US 2011/0141690, Electronic Board and Cold Plate for Said Board US 2010/0033932, High Power Module Cooling System US 2012/0048515, Use of Doped Synthetic Polymer Materials for Packaging of Power Electric Assemblies for a Liquid Cooled Module US 2002/0162673. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835